                                                                       7
                                                USDCSDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                  IDOCUMENT       .       I
                                                ELECTRONICALLY FILED iiI•
------------------------------------- X
SANTANDER BANK, N.A.,                           DOC #:_~91---1-__,1--~
                                                                        I
                                                                           .
               Plaintiff,

               -v-                             19-cv-6448 (JSR)

ARGENIS CONTRERAS,                                  ORDER

               Defendants.
------------------------------------- X


JED S. RAKOFF, U.S.D.J.

     On December 2, 2019, plaintiff Santander Bank, N.A.

("Santander") moved for summary judgment in the instant action.

ECF Nos. 29-32. On December 16, 2019, defendant Argenis

Contreras ("Contreras") submitted an opposition brief, ECF No.

33, and on December 23, 2019, Santander filed a reply brief, ECF

Nos. 34-35. An oral argument for the summary judgment motion is

scheduled for January 24, 2020.

     Although the parties' briefing is now complete, neither

side remotely complied with the requirements of Local Rule 56.1

for the United States District Court for the Southern District

of New York. In particular, they failed to supply the Rule 56.1

statements required by such Rule. In the perhaps naive belief

that this was simply due to the parties' oversight, the Court

will give Santander until January 7, 2020, COB, to submit

plaintiff's Rule 56.1 statement. Contreras will then have until

January 14, 2020, COB, to submit his 56.1 responding statement
...
      and, if necessary, his statement of additional material facts

      pursuant to Rule 56.l(b). Further, if Contreras submits a

      statement of additional material facts, then Santander will have

      until January 17, 2020, COB, to submit its responding 56.1

      statement to Contreras' statement of additional material facts.

           No further extensions will be granted, no other submissions

      shall be permitted, and oral argument will proceed as scheduled

      on January 24, 2020 at 3:30 p.m.

           SO ORDERED.

      Dated:    New York, NY
                December 24, 2019             JED S. RAKOFF, U.S.D.J.




                                         2
